Exhibit 10.2

 

FORM OF EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Target Hospitality Corp., a
Delaware corporation (the “Company”), and [NAME] (the “Participant”). This
Agreement is being entered into pursuant to the Target Hospitality Corp. 2019
Incentive Award Plan (the “Plan”). Capitalized terms used in this Agreement but
not defined herein will have the meaning ascribed to them in the Plan.

 

1.                                      Grant of Restricted Stock Units.
Pursuant to Section 9 of the Plan, the Company hereby issues to the Participant
on the Grant Date an Award consisting of [NUMBER] Restricted Stock Units (the
“Restricted Stock Units”). Each Restricted Stock Unit represents the right to
receive one Common Share, subject to the terms and conditions set forth in this
Agreement and the Plan. The Restricted Stock Units shall be credited to a
separate account maintained for the Participant on the books and records of the
Company (the “Account”). All amounts credited to the Account shall continue for
all purposes to be part of the general assets of the Company. The Restricted
Stock Units are being granted pursuant to the employment agreement entered in
between the Participant and Target Logistics Management, LLC, dated [DATE] (the
“Employment Agreement”), and are intended to comply with the terms and
conditions of the Employment Agreement, as applicable.

 

2.                                      Consideration. The grant of the
Restricted Stock Units is made in consideration of the services to be rendered
by the Participant to the Company.

 

3.                                      Vesting. Except as otherwise provided
herein or in the Plan, provided that the Participant remains in continuous
service through the applicable vesting date, the Restricted Stock Units will
vest in accordance with the schedule set forth in the chart below (the period
during which restrictions apply, the “Restricted Period”). Once vested, the
Restricted Stock Units shall become “Vested Units.”

 

Vesting Date

 

Percentage of Vested Units

 

[Number of Vested Units]

 

[First anniversary of the Grant Date]

 

25

%

 

 

[Second anniversary of the Grant Date]

 

25

%

 

 

[Third anniversary of the Grant Date]

 

25

%

 

 

[Fourth anniversary of the Grant Date]

 

25

%

 

 

 

4.                                      Termination of Service/Employment.
Except as otherwise provided in the Employment Agreement, the vesting schedule
above notwithstanding, if the Participant’s employment or service terminates for
any reason at any time before all of the Restricted Stock

 

1

--------------------------------------------------------------------------------



 

Units have vested, the Participant’s unvested Restricted Stock Units shall be
automatically forfeited upon such termination of employment or service and
neither the Company nor any Affiliate shall have any further obligations to the
Participant under this Agreement. In accordance with the Employment Agreement,
if the Participant’s employment is terminated without Cause or by the Executive
for Good Reason at any time prior to the first anniversary of the Grant Date, a
minimum of 12.5% of the Restricted Stock Units shall become Vested Units as of
the date of such termination of employment. Notwithstanding any provision of
this Agreement or the Plan to the contrary, if the Participant experiences a
Qualifying Termination, any Restricted Period in effect on the date of such
Qualifying Termination shall expire as of such date.

 

5.                                      Restrictions. Subject to any exceptions
set forth in this Agreement or the Plan, during the Restricted Period and until
such time as the Restricted Stock Units are settled, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock Units
will be forfeited by the Participant and all of the Participant’s rights to such
units shall immediately terminate without any payment or consideration by the
Company.

 

6.                                      Rights as Shareholder; Dividend
Equivalents.

 

6.1                               The Participant shall not have any rights of a
shareholder with respect to the Common Shares underlying the Restricted Stock
Units unless and until the Restricted Stock Units vest and are settled by the
issuance of such Common Shares. Upon and following the settlement of the
Restricted Stock Units, the Participant shall be the record owner of the Common
Shares underlying the Restricted Stock Units unless and until such shares are
sold or otherwise disposed of, and as record owner shall be entitled to all
rights of a shareholder of the Company (including voting rights).

 

6.2                               In the event that the Company pays any cash
dividends on its Common Shares between the Grant Date and the date when the
Restricted Stock Units are settled in accordance with Section 7 hereof or are
forfeited, the Participant’s Account shall be credited on the date such dividend
is paid to shareholders with an amount equal to all cash dividends that would
have been paid to the Participant if one Common Share had been issued on the
Grant Date for each Restricted Stock Unit granted to the Participant (“Dividend
Equivalents”). Dividend Equivalents shall be credited to the Participant’s
Account and interest may be credited on the amount of cash Dividend Equivalents
credited to the Participant’s Account at a rate and subject to such terms as
determined by the Committee. Dividend Equivalents credited to the Participant’s
Account shall be subject to the same vesting and other restrictions as the
Restricted Stock Units to which they are attributable and shall be paid on the
same date that the Restricted Stock Units to which they are attributable are
settled in accordance with Section 7 hereof. Dividend Equivalents credited to
the Participant’s Account shall be distributed in cash or, at the discretion of
the Committee, in Common Shares having a Fair Market Value equal to the amount
of the Dividend Equivalents and interest, if any. Any accumulated and unpaid
Dividend Equivalents attributable to Restricted Stock Units that are cancelled
will not be paid and will be immediately forfeited upon cancellation of the
Restricted Stock Units.

 

2

--------------------------------------------------------------------------------



 

7.                                      Settlement of Restricted Stock Units.
Promptly upon the expiration of the Restricted Period, and in any event no later
than March 15th of the calendar year following the calendar year in which the
Restricted Period ends, the Company shall (a) issue and deliver to the
Participant, or his or her beneficiary, without charge, the number of Common
Shares equal to the number of Vested Units, and (b) enter the Participant’s name
on the books of the Company as the shareholder of record with respect to the
Common Shares delivered to the Participant; provided, however, that the
Committee may, in its sole discretion elect to (i) pay cash or part cash and
part Common Share in lieu of delivering only Common Shares in respect of the
Restricted Stock Units or (ii) defer the delivery of Common Shares (or cash or
part Common Shares and part cash, as the case may be) beyond the expiration of
the Restricted Period if such delivery would result in a violation of applicable
law until such time as is no longer the case. If a cash payment is made in lieu
of delivering Common Shares, the amount of such payment shall be equal to the
Fair Market Value of the Common Shares as of the date on which the Restricted
Period lapsed with respect to the Restricted Stock Units, less an amount equal
to any required tax withholdings.

 

8.                                      No Rights to Continued
Service/Employment. Neither the Plan nor this Agreement shall confer upon the
Participant any right to be retained in any position, as an employee, consultant
or director of the Company or any Affiliate. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company or an
Affiliate to terminate the Participant’s employment or service with the Company
or an Affiliate at any time, with or without Cause.

 

9.                                      Adjustments. In the event of any change
to the outstanding Common Shares or the capital structure of the Company
(including, without limitation, a Change in Control), if required, the
Restricted Stock Units shall be adjusted or terminated in any manner as
contemplated by Section 12 of the Plan.

 

10.                               Beneficiary Designation. The Participant may
file with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to his or her rights under this Agreement
and the Plan, if any, in case of his or her death, in accordance with
Section 16(f) of the Plan.

 

11.                               Tax Liability and Withholding.

 

11.1                        The Participant shall be required to pay to the
Company, and the Company shall have the right to deduct from any compensation
paid to the Participant pursuant to the Plan, the amount of any required
withholding taxes in respect of the Restricted Stock Units and to take all such
other action as the Committee deems necessary to satisfy all obligations for the
payment of such withholding taxes in accordance with Section 16(c) of the Plan.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means of the Plan, (a) tendering a cash payment, (b) authorizing the
Company to withhold Common Shares from the Common Shares otherwise issuable or
deliverable to the Participant as a result of the vesting of the Restricted
Stock Units (provided, however, that no Common Shares shall be withheld with a
value exceeding the maximum amount of tax required to be withheld by law), or
(c) delivering to the Company previously owned and unencumbered Common Shares.
Notwithstanding the foregoing, in the event the Participant fails to provide
timely payment of all sums required to satisfy any

 

3

--------------------------------------------------------------------------------



 

applicable federal, state and local withholding obligations in respect of the
Restricted Stock Units, the Company shall treat such failure as an election by
the Participant to satisfy all or any portion of the Participant’s required
payment obligation pursuant to Section 11.1(b) above.

 

11.2                        Notwithstanding any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting or settlement of the
Restricted Stock Units or the subsequent sale of any shares; and (b) does not
commit to structure the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items.

 

12.                               Compliance with Law. The issuance and transfer
of Common Shares shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Common Shares may be listed. No Common Shares shall be issued pursuant to
Restricted Stock Units unless and until any then applicable requirements of
state or federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel. The Participant understands
that the Company is under no obligation to register the Common Shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

13.                               Notices. Any notice required to be delivered
to the Company under this Agreement shall be in writing and addressed to the
General Counsel & Secretary of the Company at the Company’s principal corporate
offices. Any notice required to be delivered to the Participant under this
Agreement shall be in writing and addressed to the Participant at the
Participant’s address as shown in the records of the Company. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.

 

14.                               Governing Law. This Agreement will be
construed and interpreted in accordance with the laws of the State of New York
without regard to conflict of law principles.

 

15.                               Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Participant or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Participant and the Company.

 

16.                               Participant Bound by Plan. This Agreement is
subject to all terms and conditions of the Plan as approved by the Company’s
shareholders. The terms and provisions of the Plan as it may be amended from
time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

17.                               Successors and Assigns. The Company may assign
any of its rights under this Agreement. This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth herein, this Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators

 

4

--------------------------------------------------------------------------------



 

and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 

18.                               Severability. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law. If any provision of the Plan or
any Award or Award agreement is or becomes or is deemed to be invalid, illegal,
or unenforceable in any jurisdiction or as to any person or entity or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

19.                               Discretionary Nature of Plan. The Plan is
discretionary and may be amended, cancelled or terminated by the Company at any
time, in its discretion. The grant of the Restricted Stock Units in this
Agreement does not create any contractual right or other right to receive any
Restricted Stock Units or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with the Company.

 

20.                               Amendment. The Committee has the right to
amend, alter, suspend, discontinue or cancel Restricted Stock Units,
prospectively or retroactively; provided that no such amendment shall adversely
affect the Participant’s material rights under this Agreement without the
Participant’s consent.

 

21.                               Section 409A. This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and interpreted in a manner consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.

 

22.                               No Impact on Other Benefits. The value of the
Participant’s Restricted Stock Units is not part of his or her normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.

 

23.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

5

--------------------------------------------------------------------------------



 

24.                               Acceptance. The Participant hereby
acknowledges receipt of a copy of the Plan and this Agreement. The Participant
has read and understands the terms and provisions thereof, and accepts
Restricted Stock Units subject to all of the terms and conditions of the Plan
and this Agreement. The Participant acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Restricted Stock Units or
disposition of the underlying shares and that the Participant should consult a
tax advisor prior to such vesting, settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TARGET HOSPITALITY CORP.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[PARTICIPANT NAME]

 

 

 

By:

 

 

Name:

 

7

--------------------------------------------------------------------------------